Third District Court of Appeal
                              State of Florida

                        Opinion filed February 11, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                                No. 3D14-2384
                              Lower Tribunal No.
                              ________________


                   Dr. Jose Alberto Tejada-Guibert,
                                   Appellant,

                                       vs.

        Florida International University Board of Trustees,
                                   Appellee.



     An Appeal from the Florida International University Board of Trustees.

     Anthony F. Sanchez P.A., for appellant.

     Allen, Norton & Blue, P.A., Mark Mattimore, Mark L. Bonfanti and
Matthew D. Stefani, for appellee.


Before SUAREZ, SALTER and SCALES, JJ.

     SCALES, J.
       Appellant Dr. Tejada-Guibert (“Tejada-Guibert”) is a faculty member at

Florida International University (“FIU”). After the terms of his teaching

appointment were changed by FIU, Tejada-Guibert sought appellate review by this

Court of a set of correspondence between FIU representatives and Tejada-Guibert.

       Tejada-Guibert characterizes this correspondence as “final agency action”

within the meaning of section 120.68, Florida Statutes (2014), and rule

9.030(b)(1)C) of the Florida Rules of Appellate Procedure. Such correspondence,

however, is not “a written final decision which results from a proceeding”

conducted pursuant to chapter 120 of the Florida Statutes and, therefore, does not

constitute a final order. § 120.52(7), Fla. Stat. (2014).

       We therefore lack jurisdiction to hear Tejada-Guibert’s appeal. See Sowell

v. State, 136 So. 3d 1285 (Fla. 1st DCA 2014); 4245 Corp., Mother’s Lounge, Inc.

v. Div. of Beverage, 348 So. 2d 934, 936 (Fla. 1st DCA 1977) (“The finality of

agency action is the principal jurisdictional requisite to judicial review as of

right.”).

       We dismiss Tejada-Guibert’s appeal sua sponte without prejudice to Tejada-

Guibert to pursue remedies that otherwise may be available to him.

       Appeal dismissed.




                                           2